Citation Nr: 1821180	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for epilepsy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from August 1989 to August 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The Veteran filed a Notice of Disagreement (NOD) in November 2012.  A Statement of the Case was issued in January 2014.  The Veteran perfected a timely substantive appeal in March 2014.

In October 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of which is of record.

The Board notes that the rating decision on appeal is dated October 4, 2010.  The claims file contains a notification letter regarding the rating decision dated October 31, 2011.  Thus, the NOD received on November 15, 2012 appears untimely.  However, the claims file also reflects that the original notification letter was returned and a second notification letter dated November 18, 2011 was sent to the Veteran at a new address.  Therefore, the Veteran's November 2012 NOD is timely and the epilepsy claim is appropriately in appellate status.  See 38 C.F.R. § 20.302 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary in this case to obtain an addendum medical opinion formed with consideration of the Veteran's description of purported symptoms of epilepsy in service. 

The Veteran initially underwent VA examination in December 2013.  The examiner opined that the currently diagnosed partial complex seizures were less likely than not related to his service.  As part of the rationale in support of this opinion, the examiner stated that "the single event in the service cannot be confirmed to be seizure activity," referencing a blackout described by the Veteran and documented in his service treatment records.

However, at the hearing before the Board in October 2016, the Veteran described additional undocumented episodes and symptoms in service.  He stated that, prior to the documented incident in 1995, he would suffer from small seizures without external signs noticeable to an on-looker, with symptoms including a fast heart rate, constriction of the chest, trouble breathing, hand tremors, and feeling déjà vu, followed by memory loss.  He further stated that these symptoms continued from 1995 to 1997, but he did not share them with anyone due to male "machoness" and fear of losing his job.  It was not until he started spending significant time with his spouse that a third party observed his changes in behavior over time, including speaking gibberish and staring off in to space.

The Veteran is competent to report such symptoms, with an onset in service.  See, e.g. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, an addendum medical opinion must be obtained which considers the Veteran's description of in-service symptoms and provides a discussion of the possible relationship between the current seizure diagnoses and these symptoms.

Accordingly, the case is REMANDED for the following action:

1. Return the file to the December 2013 examiner for an addendum opinion as to the etiology of the Veteran's seizure condition.  If the examiner who drafted the December 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed seizure disorder is etiologically related to the Veteran's active duty service, to include the in-service symptoms described by the Veteran?

The addendum opinion or examination report should include discussion of the Veteran's documented history as well as lay assertions.  The examiner is requested to comment on the Veteran's report of suffering from small seizures in service without external signs noticeable to an on-looker, with symptoms including a fast heart rate, constriction of the chest, trouble breathing, hand tremors, and feeling déjà vu, followed by memory loss.  

The examiner is also requested to provide a clear rationale and explain in detail the underlying reasoning for the opinions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Review the examination report(s) to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claim of entitlement to service connection for epilepsy based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

